          Case 3:20-cv-00201-RCJ-WGC Document 31 Filed 02/08/21 Page 1 of 2




1    AARON D. FORD
     Attorney General
2    KEVIN A. PICK
     Senior Deputy Attorney General
3
     Nevada Bar No. 11683
4    CAMERON P. VANDENBERG
     Chief Deputy Attorney General
5    Nevada Bar No. 4356
     Nevada Office of the Attorney General
6    5420 Kietzke Lane, Suite 202
     Reno, NV 89511
7    (775) 687-2129 (phone)
8    (775) 688-1822 (fax)
     Email: kpick@ag.nv.gov
9             cvandenberg@ag.nv.gov
     Attorneys for Defendant, State of Nevada
10   ex rel. its Department of Corrections
11
                              UNITED STATES DISTRICT COURT
12
                                     DISTRICT OF NEVADA
13
14   MARDELLE PETERSEN,                             Case No. 3:20-cv-00201-RCJ-WGC
15                   Plaintiff,
16   v.
                                                           ORDER FOR DISMISSAL WITH
17   THE STATE OF NEVADA, ex rel. its                             PREJUDICE
     NEVADA DEPARTMENT OF
18   CORRECTIONS,
19                   Defendant.
20
21           Defendant, State of Nevada, ex rel. its Nevada Department of Corrections (“NDOC”),
22   by and through counsel, Aaron D. Ford, Nevada Attorney General, Kevin A. Pick, Senior
23   Deputy Attorney General, and Plaintiff Mardelle Petersen, by and through counsel Mark
24   Mausert, Esq., hereby stipulate and agree that, consistent with the requirements of Federal Rule
25   ***
26   ***
27   ***
28   ***

                                                      1
       Case 3:20-cv-00201-RCJ-WGC Document 31 Filed 02/08/21 Page 2 of 2




1    of Civil Procedure 41(a), the Court may dismiss Plaintiff’s action, in its entirety, with prejudice,
2    with each party to bear their own attorneys’ fees and costs.
3           DATED: February 5, 2021
4
     AARON D. FORD
5    Attorney General

6    By: /s/ Kevin A. Pick                                   By: /s/ Mark Mausert, Esq.
         KEVIN A. PICK                                          MARK MAUSERT, Esq.
7
         Senior Deputy Attorney General                         Nevada Bar No. 2398
8        Nevada Bar No. 11683                                   729 Evans Avenue
         CAMERON P. VANDENBERG                                  Reno, NV 89512
9        Chief Deputy Attorney General                          (775) 786-5477 (phone)
         Nevada Bar No. 4356                                    (775) 786-9658 (fax)
10
         Office of the Attorney General                         Email: mark@markmausertlaw.com
11       5420 Kietzke Lane, Suite 202                          Attorneys for Plaintiff Mardelle Petersen
         Reno, NV 89511
12        (775) 687-2129 (phone)
          (775) 688-1822 (fax)
13
          Email: kpick@ag.nv.gov
14                 cvandenberg@ag.nv.gov
         Attorneys for Defendant, State of Nevada
15       ex rel. its Department of Corrections
16
17                                                 ORDER

18                                                 IT IS SO ORDERED.

19
                                                   ____________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21                                                 Dated: February 8, 2021.
22
23
24
25
26
27
28

                                                         2
